Citation Nr: 0804064	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-41 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement for service connection for a low back 
condition.

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss from July 7, 2004 to July 24, 2006.

3.  Entitlement to a disability rating in excess of 20 
percent for bilateral hearing loss since July 24, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1940 to 
October 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The veteran testified before the undersigned at a Travel 
Board hearing in November 2007.  A transcript of that hearing 
has been associated with the claims folder.   

The issue of entitlement for service connection for a low 
back condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

In December 2007, the Board granted the motion to advance the 
veteran's appeal on the docket.  


FINDINGS OF FACT

1.  Prior to July 24, 2006, the veteran had Level I hearing 
loss in the right ear and Level IX hearing loss in the left 
ear.  

2.  Since July 24, 2006, the veteran has Level III hearing 
loss in the right ear and Level IX hearing loss in the left 
ear.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss prior to July 24, 2006 have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, DC 6100 (2007).  

2.  The criteria for a disability rating in excess of 20 
percent for bilateral hearing loss since July 24, 2006 have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, DC 6100 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007); Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Reasonable doubt as to the degree 
of disability will be resolved in the veteran's favor.  38 
C.F.R. § 4.3. 

Bilateral Hearing Loss prior to July 24, 2006

The veteran was originally granted entitlement to service 
connection for right ear hearing loss with a noncompensable 
rating in an October 1990 rating decision.  In July 2004, the 
veteran requested a rating increase, alleging that his 
hearing loss had worsened in his right ear and that he also 
suffered from hearing loss in his left ear.  In November 
2005, the veteran's VA audiologist submitted a letter opining 
that the veteran suffered from bilateral hearing loss as a 
result of in-service noise exposure. Based on this evidence, 
in a rating decision dated June 2006, the RO granted service 
connection for bilateral hearing loss with a noncompensable 
rating effective February 3, 1989.

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the puretone threshold average and 
speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI.  Disability ratings are assigned by 
combining a level of hearing loss in each ear.  38 C.F.R. § 
4.85(e), Table VII.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).

The veteran underwent a VA audiological evaluation in May 
2004.  At that time, puretone thresholds, in decibels (dB), 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
50
50
65
LEFT
25
40
85
95
105

The average puretone threshold was 51 dB in the right ear and 
81 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 36 
percent in the left ear.  

Applying the results of this examination to Table VI yields 
Roman numeral values of I for the right ear and IX for the 
left ear.  Applying these values to Table VII, the Board 
finds that the veteran's hearing loss is evaluated as zero 
percent disabling.

The veteran underwent another VA audiological evaluation in 
October 2004.  At that time, puretone thresholds, in decibels 
(dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
50
50
65
LEFT
25
35
85
95
105

The average puretone threshold was 51 dB in the right ear and 
80 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 40 
percent in the left ear.  

Applying the results of this examination to Table VI yields 
Roman numeral values of I for the right ear and IX for the 
left ear.  Applying these values to Table VII, the Board 
again finds that the veteran's hearing loss is properly 
evaluated as zero percent disabling for this period.  No 
other medical records contain the puretone threshold average 
and speech discrimination percentage scores needed to 
determine the level of hearing loss according to VA 
regulation prior to July 24, 2006.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
entitlement to a compensable disability rating for bilateral 
hearing loss prior to July 24, 2006.  38 C.F.R. §§ 4.3, 4.85, 
Diagnostic Code 6100.  


Bilateral Hearing Loss Since July 24, 2006

The veteran underwent a subsequent VA audiological 
examination in July 2006.  Based on the findings of the that 
examination, in an August 2006 rating decision, the RO 
increased the rating to 20 percent effective July 24, 2006, 
the date of the 


examination.  At that time, puretone thresholds, in decibels 
(dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
60
75
LEFT
25
40
85
100
105

The average puretone threshold was 61 dB in the right ear and 
83 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 90 percent in the right ear and 48 
percent in the left ear.  

Applying the results of this examination to Table VI yields a 
Roman numeral value of III for the right ear and IX for the 
left ear.  Applying these values to Table VII, the Board 
finds that the veteran's hearing loss is evaluated as 20 
percent disabling.  No other medical records contain the 
puretone threshold average and speech discrimination 
percentage scores needed to determine the level of hearing 
loss according to VA regulation after July 24, 2006.  Thus, 
the Board finds that the preponderance of the evidence is 
against entitlement to a rating in excess of 20 percent for 
bilateral hearing loss since July 24, 2006.  38 C.F.R. §§ 
4.3, 4.85, Diagnostic Code 6100.  

With regard to the veteran's statements, as noted above, the 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  If the veteran's hearing loss 
worsens, he should inform the RO.  However, based on the test 
results at this time, evaluation in excess of those presently 
assigned can not be found. 

The Board has also considered whether staged ratings are 
appropriate for all of the veteran's increased rating claims 
but finds no distinct time periods where the veteran's 
symptoms warranted different ratings, other than the instance 
where the RO increased his bilateral hearing loss rating to 
20 percent effective July 24, 2006.  See Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

Next, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected bilateral hearing loss has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Although the 88-year-old veteran is currently unemployed, 
there is no indication that this is solely due to his 
service-connected hearing loss condition.

In the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board notes that application of 38 C.F.R. § 4.86 is not 
warranted as the veteran is not found to have an exceptional 
pattern of hearing loss.

In sum, the Board finds that the preponderance of the 
evidence is against the claim for increased ratings for 
bilateral hearing loss prior to and from July 2006; the 
benefit-of-the doubt doctrine is inapplicable and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


The Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claims for increased ratings as 
this is the premise of the claims.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of his claim.  In addition, he was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal by 
correspondence dated in March 2006.  Any questions as to the 
appropriate effective date to be assigned are moot as the 
claims for increased ratings have been denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA treatment records.  The veteran submitted 
additional records and several written statements, as well as 
statements from his physicians, and was provided an 
opportunity to set forth his contentions during the November 
2007 Travel Board hearing before the undersigned Veterans Law 
Judge.  

In addition, the appellant was afforded VA medical 
examinations in May 2004 and July 2006.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims for increased ratings.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A compensable rating for bilateral hearing loss prior to July 
24, 2006 is denied.   

A rating for bilateral hearing loss in excess of 20 percent 
since July 24, 2006 is denied.


REMAND

The veteran also seeks service connection for a low back 
condition.  He is currently diagnosed with stenosis of the 
lumbar spine and neurogenic claudication, which he attributes 
to trauma associated with operating heavy machinery in 
service.

The veteran's service records indicate that he worked as a 
construction machine operator while in service.  
Specifically, he operated diesel tractors and bulldozers and 
pulled rooters, sheep foot rollers, and leaning wheel 
graders.  Service medical records do not reveal any complaint 
of, treatment for, or diagnosis of a back condition; and his 
October 1945 separation examination indicated that he 
possessed no musculoskeletal defects.  However, in 
correspondence dated November 2005, the veteran's former 
private physician indicated that he treated the veteran for a 
back problem in approximately 1947, although the physician is 
now retired and no longer possesses the veteran's treatment 
records.  At his November 2007 Travel Board hearing, the 
veteran testified that he had been treated by chiropractors 
since 1947, but did not have any records of such treatment.  

In correspondence dated March 2005, the veteran's treating VA 
neurosurgeon opined that his history of working as a heavy 
equipment operator could have caused or at least contributed 
to his current lumbar spine condition.  However, the Board 
finds that this opinion is not sufficiently definitive for 
purposes of adjudicating the appeal.  In the veteran's April 
2005 notice of disagreement, he indicated that he did not 
work as a heavy machinery operator since his separation from 
service.  VA treatment records confirm that the veteran 
worked as a carpenter for 40 years following his separation.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  The 
Board is prohibited from relying on its own unsubstantiated 
medical judgment in the resolution of claims.  See Crowe v. 
Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 
547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).    
In this case, the Board finds that the duty for a medical 
examination and opinion has been triggered.  A remand is 
required to secure this evidence.

Accordingly, the case is REMANDED for the following action:

1. The RO should secure the veteran's 
medical records dated from January 2006 to 
the present from the San Francisco VA 
Medical Center in San Francisco, 
California pertaining to his back 
disability.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  The RO should arrange for the veteran 
to be scheduled for a VA spine examination 
to assess the nature and etiology of the 
his low back condition.  The RO should 
advise the veteran that failure to report 
for a scheduled VA examination without 
good cause may have adverse consequences 
for his claim.

The claims folder must be made available 
to the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  Based on findings on 
examination and review of the claims 
folder, to include the November 2005 
correspondence from Dr. R. L. Mollenhauer 
as well as the March 2005 and December 
2005 correspondences from Dr. P. Larson, 
the examiner is asked to offer an opinion 
as to whether it is at least as likely as 
not that the veteran's current low back 
condition was caused by trauma resulting 
from his work as a heavy machinery 
operator in service.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should include a 
complete explanation for the opinion.  If 
the examiner cannot provide the requested 
opinion without resorting to speculation, 
the examination report should so state.

3.  After ensuring proper completion of 
this and any other necessary development, 
the RO should readjudicate the issue on 
appeal.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


